Deen, Presiding Judge,
concurring specially.
This case involves several counts of child molestation. Appellant was convicted of eight counts, the facts demonstrating a type of planned, protracted pattern or program of forced group sexual activity or a wild mass orgy, combinations of male child and adult woman, and himself and female child, affecting and involving the lives of three different children. In such criminal cases of physical and mental sexual abuse or molestation, as in this case, exposition of the lurid
*851Decided April 15, 1988.
Larry B. Mims, for appellant.
David E. Perry, District Attorney, for appellee.
facts, when reasonably necessary for a proper view in determination of an appeal, is the proper business of this court. Compare Howell v. State, 172 Ga. App. 805 (324 SE2d 754) (1984), where the pushing of drugs, procurement of pornographic promiscuity, and a type of pedophile profile of Pied Piper rounding up of little children for sexual abuse was involved. Also see Kornegay v. State, 174 Ga. App. 279 (329 SE2d 601) (1985), a whole court case, in which the inflammatory racial remarks had to be spelled out in the opinion for a clear understanding of what actually transpired during the trial in the court below. By including at least a minimum of facts in our important reported cases such as this we provide some type of strength and future guidance, keeping in mind a former Chief Justice’s lament that “most of our [obscenity] decisions . . . have been given without opinion and have thus failed to furnish . . . guidance.” Jacobellis v. Ohio, 378 U. S. 184, 200 (84 SC 1676, 12 LE2d 793) (1964).